ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_04_EN.txt.                      98 	




                                  DECLARATION OF JUDGE SKOTNIKOV



                         1. I have voted in favour of the Court’s conclusions set forth in the
                     operative clause. However, I do not agree with the Court’s treatment of
                     the issue of the extent of the agreed maritime boundary between Peru and
                     Chile.
                         2. I support the Court’s conclusion that, prior to the signing of the
                     1954 Special Maritime Frontier Zone Agreement, there was a tacit agree-
                     ment between the Parties concerning a maritime boundary between them
                     along the parallel running through the point at which their land frontier
                     reaches the sea. The emergence of such a tacit agreement is evidenced by
                     certain elements of the 1947 Proclamations and the 1952 Santiago Dec­
                     laration. This agreement was cemented in treaty form in the 1954 Special
                     Maritime Frontier Zone Agreement, which states that the maritime
                     boundary along a parallel already existed between the Parties (see Judg-
                     ment, paras. 90 to 91).
                         3. I agree that the 1954 Special Maritime Frontier Zone Agreement,
                     which acknowledged the existence of the tacit agreement, did leave some
                     uncertainty as to the precise extent of the maritime boundary (see ibid.,
                     para. 151). However, the Court could have dealt with this in the same
                     manner that it resolved the issue of whether the maritime boundary is
                     all‑purpose in nature, namely, that “[t]he tacit agreement, acknowledged
                     in the 1954 Agreement, must be understood in the context of the
                     1947 Proclamations and the 1952 Santiago Declaration” (ibid., para. 102).
                     Regrettably, the issue of the extent of the maritime boundary is consid-
                     ered by the Court outside this context.
                         4. To support its conclusion that the agreed maritime boundary does
                     not extend to the length of the maritime zones claimed unilaterally
                     through the 1947 Proclamations and then established in the 1952 San­
                     tiago Declaration, the Court makes, inter alia, an argument to the effect
                     that the state of general international acceptance concerning a State’s
                     maritime entitlements during the 1950s indicates that the Parties were
                     unlikely to have established their maritime boundary running to a
                     ­distance of 200 nautical miles. I do not find this logic to be convincing.
                      First, the 1947 Proclamations and the 1952 Santiago Declaration demon-
                      strate that the Parties were willing to make maritime claims which did
                      not enjoy widespread contemporaneous international acceptance.
                      ­Second, establishing a maritime boundary between the Parties in the early
                       1950s to a distance of 200 nautical miles could only be understood as
                       an agreement inter partes, enforceable primarily inter se. It is difficult
                       to see why this would be more controversial than the 200‑nautical‑­
                       mile claims in the 1947 Proclamations and in the 1952 Santiago Decla­r­

                     99




5 CIJ1057.indb 194                                                                                  1/12/14 08:59

                     99 	              maritime dispute (decl. skotnikov)

                     ation, which purport to create maritime zones to be defended against third
                     States.

                       5. The Court treats the various practices discussed in the Judgment,
                     such as fisheries and enforcement activities, as largely determinative of
                     the extent of the agreed maritime boundary. I fail to see how the extent of
                     an all‑purpose maritime boundary can be determined by the Parties’
                     “extractive and enforcement capacity” (Judgment, para. 149) at the time
                     of the signing of the 1954 Agreement, which merely acknowledged the
                     existing maritime boundary.


                        6. Even if one accepts the line of reasoning adopted by the Court, the
                     determination of the figure of 80 nautical miles as the extent of the agreed
                     maritime boundary does not seem to be supported by the evidence which
                     the Court finds relevant. For example, the Court notes, basing this find-
                     ing on the location of fish stocks and a reasonable estimation of the range
                     of small fishing vessels, that Peruvian vessels in the early 1950s would
                     have been operating approximately 100 nautical miles from the starting-
                     point of the maritime boundary in the area which lies at a distance of
                     60 nautical miles from the principal Peruvian port of Ilo (see ibid.,
                     para. 108). Accordingly, the evidence relied upon by the Court supports
                     the notion that the extent of the agreed maritime boundary to be derived
                     from the Parties’ fishing practice would have been at least 100 nautical
                     miles. As to the evidence concerning the potential location of fish stocks
                     in the early 1950s (see ibid., paras. 105 to 107), it does not convincingly
                     demonstrate that the extent of the maritime boundary must have been
                     80 nautical miles, as opposed to any other figure.

                        7. However, given that the Parties’ treatment of the extent of the
                     agreed maritime boundary lacks the clarity which would have been
                     expected in respect of an issue of that importance, it has been possible
                     for me to join the majority in voting in favour of the third operative
                     ­paragraph.

                                                                (Signed) Leonid Skotnikov.




                     100




5 CIJ1057.indb 196                                                                                  1/12/14 08:59

